THE THIRTEENTH COURT OF APPEALS

                                    13-20-00275-CV


                      In the Interest of R.D.E. and M.A.E., Children


                                    On Appeal from the
                      430th District Court of Hidalgo County, Texas
                           Trial Court Cause No. F-4204-12-J


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, and it is ordered to pay all costs of the appeal from which it is not

exempt by statute.

      We further order this decision certified below for observance.

June 10, 2021